DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 currently recites: The one or more non-transitory computer-readable storage media of Claim 7, wherein the biometric data includes facial recognition data or voice recognition data, and wherein the alphanumeric data includes badge scan data.
However, claim 7, from which claim 8 directly depends recites in the alternative “OR” the element alphanumeric data.  Therefore, if the alphanumeric data is not used to satisfy the limitations of claim 7, the wherein clause addressing alphanumeric data is not addressed in claim 8.
A similar rejection is made for claim 18.
Claims 8 and 18 should be corrected and or amended appropriately.
Claims 8 and 18 will not be further examined, and have an art-based rejection generated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-14, and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0246570 A1 to Coleman et al. (hereinafter Coleman).
	With regards to claim 1, Coleman discloses:
1.    	One or more non-transitory computer-readable storage mediums having instructions stored thereon that, when executed by one or more processors (see, claim 18, as filed, and cause the one or more processors to:
receive identifying information associated with an individual (see, Fig. 6, user profile, 114, and detailed description, including, User ID may be a unique number identifier that uniquely identifies a User Account, para. 0078-0080); 
query a database to retrieve context information corresponding to the individual, the database comprising a plurality of entities corresponding to two or more of spaces, 
determine a purpose of the individual based on the context information (see, detailed description, including, Computed results can also have time stamps (or time codes) associated with them and the name of the parameter being computed (e.g. score is 192 at time 1:10). Results presented to the user are stored in the local user profile associated with the app ID, activity type, and session ID. The results may be filtered down to retain salient elements of an activity, para. 0077); 	
dynamically generate a user interface element for a display based on the purpose of the individual (see, detailed description, including, The mobile app provides feedback to the user through visual screen graphics, audio or tactile feedback, para. 0077); and
control the display to display the user interface element (see, detailed description, including, The user receives feedback for each part of the user's session that is computed from the user's EEG signal. These computed results can be either aggregated across parts or across the entire session. These results are stored under a session ID in the user profile associated with the app ID., para. 0077).

	With regards to claim 2, Coleman discloses:
2.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes a schedule having events associated with the individual, wherein the purpose of the individual is a next event on the schedule of the individual, and wherein the one or more processors generate the user interface element based on a location of the display and a location of the next event on the schedule of events (see, detailed description, including, the user's calendar indicates that the user has scheduled time to work alone on a project. When the scheduled time occurs, the calendar on the User's mobile device asks for confirmation that this task is still occurring, and as interpreted, a second event the creative breakthrough; While working the User experiences a creative breakthrough and taps a button in the APP to indicate this. The APP loads the User profile Activity Type with "Creative Breakthrough" at the timestamp when the User tapped that associated button, para. 0154).

	With regards to claim 3, Coleman discloses:
3.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes historical information describing patterns of activity associated with the individual, and wherein the one or more processors generate the user interface element based on the patterns of activity associated with the individual (see, detailed description, including, The results may be filtered down to retain salient elements of an activity. The feedback can also include instructions sent to the user from the cloud to the device so the user can be guided to improve their subsequent sessions. This feedback can be kept up to date in the cloud as evidence grows and changes from literature and or from patterns observed of the user, para. 0077).

	With regards to claim 4, Coleman discloses:
4.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes an organizational role associated with the 

With regards to claim 7, Coleman discloses:
7.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the identifying information is received from a sensor (see, Sensors Types, para. 0322), and wherein the identifying information is at least one of biometric data (see, detailed description, cardiovascular activity through ECG or pulse oximetry, para. 0322), card data, or alphanumeric data.

With regards to claim 10, Coleman discloses:
10.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes privacy settings, and wherein the one or more processors generate the user interface element based on the privacy settings (see, detailed description, including, a secondary operation could collate the responses and report back anonymous statistics that respect privacy settings of individual users, para. 0321).

With regard to claim 10, claim 10 (a method claim) recites substantially similar limitations to claim 1 (a program product claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (a method claim) recites substantially similar limitations to claim 2 (a program product claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (a method claim) recites substantially similar limitations to claim 3 (a program product claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a method claim) recites substantially similar limitations to claim 4 (a program product claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a method claim) recites substantially similar limitations to claim 7 (a program product claim) and is therefore rejected using the same art and rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of U.S. Patent Application Publication No. 2019/0172165 A1 to Verteletskyi et al. (hereinafter Verteletskyi) (filed December 5, 2018).
 
	With regards to claim 5, Coleman fails to explicitly disclose:
5.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes a visitor indicator indicating that the individual is a visitor to a building of the one or more buildings, and wherein the one or more processors generate the user interface element based on the visitor indicator, and wherein the user interface element includes a greeting for the individual.
	Verteletskyi discloses:
	the context information includes a visitor indicator indicating that the individual is a visitor to a building of the one or more buildings, and wherein the one or more processors generate the user interface element based on the visitor indicator, and wherein the user interface element includes a greeting for the individual (see, Fig. 2, and detailed description, including, visitors (e.g., devices or user identifications not included in the allowed occupant list 211) may be given default or limited settings in the occupant profile 212 that control such user access to the building 104. In some embodiments, a visitor may be given limited access to designated spaces, such as lobby areas, a specific floor while using the elevator, a specific conference room, designated bathroom, etc., para. 0032).
	It would have been obvious to one possessing ordinary skill in the art, and having the teaching of Coleman and Verteletskyi before her, and before the effective filing date of the invention, to combine the features of Verteleskyi that discuss a visitor indicator indicating that the individual is a visitor to a building, with the system of Coleman.  Coleman uses a system that dynamically updates the context information, based upon real-time queries, and sensor-gathered information from various users and sources.  Gathering the information about a user, and categorizing the user as a visitor, as within Verteleskyi, compliments the system of Coleman, and several operations a “visitor” user may employ, or similarly not be allowed to employ, as restricted.

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of U.S. Patent Application Publication No. 2016/0171785 A1 to Banatwala et al. (hereinafter Banatwala).

	With regards to claim 6, Coleman fails to explicitly disclose:
6.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes a parking space associated with the individual, and wherein the user interface element includes directions to the parking space.
	Banatwala discloses:
	the context information includes a parking space associated with the individual, and wherein the user interface element includes directions to the parking space (see, Fig. 6A, and detailed description, including, The user is then provided confirmation of the reservation in step 659. This can include providing asset of directions from the user's current location to the parking space. The directions may be based on preferred directions as indicated by the traffic management system, para. 0066).
	It would have been obvious to one possessing ordinary skill in the art, and having the teaching of Coleman and Banatwala before her, and before the effective filing date of the invention, to combine the features of Banatwala that discuss a parking space and directions to the parking space, with the system of Coleman.  Coleman uses a system that dynamically updates the context information, based upon real-time queries, and sensor-gathered information from various users and sources.  Gathering the information about a user, and categorizing the user as a visitor, as within Banatwala, compliments the system of Coleman, and the management of resources for an individual, to include a location to a parking space in an area managed by the systems employed and discussed with the numerous sensors of Coleman.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of U.S. Patent Application Publication No. 2013/0173062 A1 to Koenig-Richardson.
 
	With regards to claim 9, Coleman fails to explicitly disclose:
9.    	The one or more non-transitory computer-readable storage media of Claim 1, wherein the context information includes transportation information, and wherein the user interface element includes at least one of a public transportation schedule or directions to a transportation pickup location.
	Koenig-Richardson discloses:
	context information includes transportation information, and wherein the user interface element includes at least one of a public transportation schedule or directions to a transportation pickup location (see, Fig. 2, and detailed description, including, public transportation systems, alarms, public address systems, prerecorded public information messages, electronic signs, geographical location and information systems, para. 0024).
	It would have been obvious to one possessing ordinary skill in the art, and having the teaching of Coleman and Koenig-Richardson before her, and before the effective filing date of the invention, to combine the features of Koenig-Richardson that discuss transportation information, and location or a schedule for public transportation, with the system of Coleman.  Coleman uses a system that dynamically updates the context information, based upon real-time queries, and sensor-gathered information from various users and sources.  Gathering the information about a user, and categorizing the user as individual that did not arrive in their own vehicle, as within Koenig-Richardson, compliments the system of Coleman, and the management of resources for an individual, to include alternate means of arrival and departure from the building, and its general parking allocation (structure), to include the use and location of public transportation, and a schedule.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of U.S. Patent Application Publication No. 2008/0263467 A1 to Wilkins.
 
With regards to claim 20, Coleman appears to disclose similar limitations, with the exception of explicitly digital signage:
20.    	A [[digital signage]] system for one or more buildings, the [[digital signage]] system comprising one or more processing circuits and one or more computer readable storage media, the one or more computer readable storage media having instructions stored thereon that, when executed by the one or more processing circuits, cause the one or more processing circuits to:
receive, from a sensor, identifying information associated with an individual; 	query a database to retrieve context information corresponding to the individual, the database comprising a plurality of entities corresponding to two or more of spaces, equipment, people, or events and a plurality of relationships between the entities, the context information determined based on the entities and relationships of the database;

control the display to display the user interface element.
Wilkins discloses: digital signage (see, Fig. 2 and Fig. 3, and detailed description, including, the system operates using two main components: "Smart Objects" 26 and "Intelligent Templates" 34. Smart objects 26 form the building blocks needed to create a digital signage display, and intelligent templates 34 dictate the layout and production logic needed to generate the final video graphics output. Multiple smart objects 26 can be included in an intelligent template 34, and multiple templates 34 can be created from a library of smart objects 26, para. 0033).
 	It would have been obvious to one possessing ordinary skill in the art, and having the teaching of Coleman and Wilkins before her, and before the effective filing date of the invention, to combine the features of Wilkins that discuss smart objects, and digital signage, with the system of Coleman.  Coleman uses a system that dynamically updates the context information, based upon real-time queries, and sensor-gathered information from various users and sources.  Gathering the information about a user, and categorizing the user as individual, or a member of a group, and with a specific role and or purpose and having individualized scheduling and routines, that may benefit from individualized or specific signage, compliments the system of Coleman, and the management of resources for an individual, for specific signage.

See, 35 USC 112 section.
	With regards to claim 8, for example, Coleman discloses:
8.    	The one or more non-transitory computer-readable storage media of Claim 7, wherein the biometric data includes facial recognition data or voice recognition data, and wherein the alphanumeric data includes badge scan data.

	The prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure.
	US 20190065014 A1 to Richter; Kai et al. discusses - embedded analytics can be used within user interface (UI) elements of a particular user experience (UX) such as an SAP Fiori.RTM. UX. In some implementations, particular analytical information may be embedded within transactional application software based on a context (e.g., contextual insight) associated with a user accessing transactional software.
	US 20190096147 A1 to Park; Youngchoon et al. discusses - A building management system includes an entity database and an identity management service. The entity database stores a plurality of interconnected smart entities.
	US 20070250920 A1 to Lindsay; Jeffrey Dean discusses - The invention also pertains to computerized systems and user interfaces for configuring access criteria and security rules responsive to primary and secondary passwords.
	US 20140358285 A1 to AGGARWAL; Januk et al. discusses - a building automation system utilizes intelligent system elements, some of which are lighting devices having light sources, and some of which are utility building control and automation elements.
	US 20160134432 A1 to Hund; Martin et al. discusses - An aspect of the invention provides a method for setting up a local control channel between a control unit for controlling at least one building-internal electrical component connected to a building-internal access portal and the building-internal access portal.
	US 20150156031 A1 to Fadell; Anthony Michael et al. discusses - various techniques for providing home security/smart home objectives are disclosed herein.
	US 20150156030 A1 to Fadell; Anthony Michael et al. discusses - techniques for providing home security/smart home objectives are disclosed herein.
	US 20180308475 A1 to Locke; Robert et al. discusses - Building management systems such as building automation systems, fire alarm systems and security systems are often installed within a premises such as commercial, residential, or governmental buildings.
	US 20180018508 A1 to TUSCH; Michael discusses - a computer-vision system or engine that (a) generates from a pixel stream a digital representation of a person or other object and (b) determines attributes or characteristics of the person or object from that digital representation and (c) enables one or more networked devices or sensors to be controlled.
	US 20130226320 A1 to Berg-Sonne; Anker et al. discusses - Smart Building technologies are typically employed in an effort to monitor and control elements of a building.
	US 20120143356 A1 to Berg-Sonne; Anker et al. discusses - In the domain of Smart Buildings, the ability to predict future occupant needs, and intelligently address those needs preemptively, is a very powerful capability.
	US 10380854 B1 to Yu; Chengfu discusses - The present disclosure generally relates to monitoring and controlling a door, a doorbell, or a door lock, and more particularly, to monitoring an entry door, and monitoring and controlling a door lock and smart devices near an entryway to a building.
	US 20200116505 A1 to LEI; Oliver et al. discusses - a system includes a processor configured to determine that a high-speed data transfer is desired for a vehicle. The processor is also configured to identify parking, within a predefined distance from a destination location, which overlaps with identified areas of high-speed coverage meeting a predefined speed and display visual indicators of the identified parking, when a vehicle is within a predefined distance from the identified parking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-12-21